Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
Applicants’ arguments filed 10 May 2021 in the Pre-Appeal are acknowledged.  Claims 1-6, 9, 11-13, and 15-23 are currently pending.  Claims 7, 8, 10, and 14 have been cancelled.  Claim 1 was amended.  Claims 1-6, 9, 11-13, and 15-23 are examined on the merits within.	

Withdrawal of Finality
2.	Applicants’ request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

New Rejections
Claim Rejections – 35 U.S.C. 112(a) New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claim 1 recites “wherein said stable flowable mixture is stable after 14 days at an elevated temperature of 54°C.”  The only mention of stability at 54°C is in paragraph [0028] regarding the specific Examples cited in Table 1.  These examples recite specific amounts of specific ingredients, i.e., 1, 2, and 5% of bentonite clay.  However, the claim is directed to 0.5-7.5 wt% absorbent clay.  Thus the claim is much broader than the specific examples regarding both type of ingredient and amounts of ingredient. The claim also recites “optional additives”, whereas 0.25 or 5% polydimethylsiloxane are found in every example; thus this ingredient must be included in a composition that achieves the claimed stability. Since the claims are broader then the specific examples, regarding the types of ingredients and amounts thereof, the statement “wherein said stable flowable mixture is stable after 14 days at an elevated temperature of 54°C” is not supported by the specification with sufficient written description to encompass the instant claims.

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6, 9, 11-13, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backlund (US 4,372,872) in view of Shah (US 2013/0345052).
	Backlund teaches an aqueous based plant nutrient solution or suspension which can contain potassium, nitrates, phosphate, which contains particulate elemental sulfur or molten sulfur (10-70% by weight) with particle sizes less than 200 mesh, clay thickeners such as bentonite to provide stability and rheological properties, examples containing 45% and 50% by weight sulfur, clay ranging from 1-2 % by weight, with viscosities greater than 1 centipose (Column 2, lines 30-35, Column 3, lines 555-68, Column 4, lines 1-21, 60-68, Columns 5-11, claim 8).  Example D comprises 45% sulfur, 45% water, and 8% clay.  Backlund teaches that clay is added to increase the stability of the composition.  See column 2, lines 51-62. Backlund does not teach a bio-based suspending agent. Backlund teaches that the composition comprises 10-70% sulfur (claim 8), and no more than 5% clay (see column 5, lines 1-2) allowing for 25-85% water.  Backlund teaches the composition is a fertilizer.  See claim 15.  Table 1 shows potassium is an additional component. 
	Backlund does not teach a particle size of less than 50 µm.
	Shah teaches an aqueous suspension (paragraph 1.5), containing elemental sulfur at a concentration of 30-90% (claim 1), where the particle sizes are 0.2-50 microns (paragraph 30), and an example containing clay (kaolin 6.2%) (paragraph 0056).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to decrease the particle size of sulfur to increase dispersibility, stability and flow properties.  See Shah, paragraph [0030] and Backlund column 1, lines 5-17.  Although both Shah and Backlund teach that surfactants may be added to the compositions, they are not required embodiments and only added when trying to achieve specific functions.  Thus the compositions can be free of surfactants.  Since Backlund teaches the importance of the size of particles and addition of clay .  

8.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backlund (US 4,372,872) in view of Shah (US 2013/0345052) as applied to claims 1-4, 6, 9, 11-13, and 15-23 above and further in view of Garrison, Jr. et al. (US 4,394,150).
	Neither Backlund or Shah teach calcium or sodium bentonite.
	Garrison, Jr. et al. teach that bentonite can be sodium and calcium bentonite (Column 6, lines 28-45). (See present claim 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one clay material for another since Garrison, Jr. et al. teach the functional equivalency of bentonites.  

Response to Arguments
	Applicants’ arguments filed 10 May 2021 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Backlund’s process did not result in a stable formulation as evidenced by the photos attached in the Declaration. Only upon changing the process of Backlund was Applicant able to arrive at the claimed formulation with the claimed stability. The difference in the present invention is not just the particle size of the sulfur but the stability that is imparted to the mixture by the process used to make it, i.e., clay added last versus at the beginning.  A formulation including a suspension of elemental sulfur particles having a particle size less than 50 
	In response to applicants’ arguments, the affidavit filed 13 November 2018 is directed to 45.22% water, 0.25% antifoam, 51.975% sulfur, 0.55 % propylene glycol, and 2% bentonite clay.  It is first noted that the data is not commensurate in scope with the claims which are directed to 0.5-7.5% clay, 40-60% sulfur, and at least 12.5% water.  The claims read on any type of clay, whereas the example is only directed to bentonite clay.  The example comprises 2% bentonite whereas the claim is directed to the broader range of 0.5 to 7.5% absorbent clay.  There is no way to tell if 2% bentonite would behave in the same manner as 0.5% or 7.5% of any absorbent clay.  In addition, the particular example is directed to 0.25% antifoam and 0.55% propylene glycol, neither of which are mentioned in the broader claim directed to “optional additives”.  There are no amounts associated with the optional additives.  Thus the claim is much broader then the specific example tested in the Declaration.  Since the claims are not commensurate in scope with the data provided, a side by side analysis cannot be conducted and unexpected superiority cannot be determined.     The prior art of Backlund teaches the claimed invention but does not specifically state that the particles are 50µm or less.  The prior art of Shah makes obvious this component.  However the data does not compare a composition with particles less than 50µm with ones greater than 50 µm.  Instead the data shows increased stability when the clay is added at the end of the process instead of at the beginning of the process. Thus the difference lies in the method of making the composition, not in the higher particle size.  Based on the Declaration, the criticality is in the order of the steps, not the size of the particles.  However, this component is not claimed and would have been an obvious design choice.  In addition, it appears the specification only recites mixing the components together as opposed to a specific order of mixing.  Thus, the Declaration is not commensurate in scope with the claims regarding the required 
	Thus this rejection is maintained. 

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615